81,7('67$7(6',675,&7&2857
                          )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           
5$3+($/352&725                          
                                           
                     3ODLQWLII           
                                            
       Y                                  &LYLO$FWLRQ1R$%-
                                           
7,7/('                                
Child Support Enforcement Agency,et al. 
                                           
                     'HIHQGDQWV          
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                               0(025$1'8023,1,21

              2Q 6HSWHPEHU   pro se SODLQWLII 5DSKHDO 3URFWRU ILOHG WKLV ODZVXLW DJDLQVW WKH

'LVWULFWRI&ROXPELDDJHQF\KHUHIHUUHGWRDV³7LWOH'&KLOG6XSSRUW(QIRUFHPHQW$JHQF\´

$JJLH 5KRGHV RQH RI WKH DJHQF\¶V HPSOR\HHV $GLD / 0HOHQGH] D '& 6XSHULRU &RXUW

0DJLVWUDWH-XGJHDQG'RQDOG:LOOVZKRSODLQWLIILGHQWLILHVDVKLVHPSOR\HU&RPSO>'NW@

3ODLQWLIIDSSHDUVWREHFKDOOHQJLQJWKHLQLWLDWLRQDQGHQIRUFHPHQWRIDFKLOGVXSSRUWRUGHUSee

generally id.

              3ODLQWLIIEDVHVKLVFODLPRQ86&DQGKHDOOHJHVWKDWWKHFKLOGVXSSRUWRUGHU

YLRODWHVKLVFRQVWLWXWLRQDOULJKWWRGXHSURFHVVKLVULJKWWRHTXDOSURWHFWLRQXQGHUWKHODZDQGKLV

ULJKWQRWWREHFRPSHOOHGWREHDZLWQHVVDJDLQVWKLPVHOI&RPSO DW±³,¶PILOOLQJ>sic@



     $OWKRXJKSODLQWLIIQDPHG7LWOH'&KLOG6XSSRUW(QIRUFHPHQW$JHQF\DVDGHIHQGDQWWKH
FRUUHFW QDPH RI WKH GHIHQGDQW DSSHDUV WR EH WKH 'LVWULFW RI &ROXPELD &KLOG 6XSSRUW 6HUYLFHV
'LYLVLRQ³&66'´See 'HIV¶0RWWR'LVPLVV>'NW@³'HIV¶0RW´DW7KHUHIRUHWKH
&RXUWZLOOUHIHUWRGHIHQGDQWDV&66'

     3ODLQWLIIUHIHUVWRD³'RQDOG:LOOLV´LQWKHFRPSODLQWsee &RPSO>'NW@DWEXW
GHIHQGDQWLGHQWLILHGWKLVDVDVSHOOLQJHUURULQKLVPRWLRQWRGLVPLVVSee 'RQDOG:LOOV0RWWR
'LVPLVV&RPSO>'NW@³:LOOV0RW´7KHFRUUHFWQDPHRIWKHGHIHQGDQWLV'RQDOG:LOOV
DQGWKH&RXUWZLOOUHIHUWRKLPE\WKDWQDPH
WKLV FRPSODLQW UHVXOWLQJ IURP FKLOG VXSSRUW KHDULQJ ZKHUH P\ FRQVWLWXWLRQDO ULJKWV KDYH EHHQ

YLRODWHG ,¶YH EHHQ MDLOHG DQG IRUFH>G@ WR HQWHU LQWR D FRQWUDFW´  +H DOVR VHHPV WR EULQJ D

GHIDPDWLRQFODLPDJDLQVWWKHDJHQF\Id. DW±GHILQLQJ³GHIDPDWLRQ´DQGDOOHJLQJWKDWKHKDV

³EHHQVWDONHG>@ODEHOHGDQREOLJRUDQGGHDGEHDWGDGZKLFKDUHIDOVHVWDWHPHQWVP\SURSHUW\DQG

P\SXEOLFLPDJHKDVEHHQWDUQLVKHGDQGYDQGDOL]HGDVDUHVXOWRIWKHFKLOGVXSSRUWHQIRUFHPHQW

DJHQFLHV>sic@WDFWLFVWRHQIRUFHDQXQIDLUDQGELDV>HG@FRQWUDFW´ ,QKLVFRPSODLQWSODLQWLIIVHHNV

LQMXQFWLYHUHOLHI³WRSXWDVWRSWRRQJRLQJLQFRPHZLWKKROGLQJV>sic@DQGUHSHDWHGFRQGXFWWKDW

YLRODWHV>KLV@ULJKWV´DVZHOODVGROODUVLQGDPDJHVId. DW

        3HQGLQJ EHIRUH WKH &RXUW DUH WZRPRWLRQVWRGLVPLVVRQHILOHGE\GHIHQGDQW :LOOVRQ

2FWREHUDQGRQHILOHGRQ1RYHPEHUE\GHIHQGDQWV&66'DQG5KRGHV:LOOV

0RW 'HIV¶ 0RW 0HP RI 3 	 $ LQ 6XSS RI 'HIV¶ 0RW >'NW  @ ³'HIV¶ 0HP´

'HIHQGDQW:LOOVDUJXHVWKDWWKHFDVHDJDLQVWKLPVKRXOGEHGLVPLVVHGXQGHU)HGHUDO5XOHRI&LYLO

3URFHGXUHEIRUIDLOXUHWRVWDWHDFODLPEHFDXVHWKHFRPSODLQW³ODFNVDQ\DOOHJDWLRQVWKDW

>KH@LQGLYLGXDOO\WRRNRUKDVWDNHQDQ\DFWLRQDJDLQVWWKH>S@ODLQWLII´:LOOV0RWDW7KHRWKHU

GHIHQGDQWVPRYHGWRGLVPLVVWKHFDVHXQGHUERWK)HGHUDO5XOHVRI&LYLO3URFHGXUHEDQG

EDUJXLQJWKDWWKH&RXUWODFNVVXEMHFWPDWWHUMXULVGLFWLRQWRKHDUWKHPDWWHUXQGHUWKH

GRPHVWLF UHODWLRQV H[FHSWLRQ  XQGHU WKH Younger DEVWHQWLRQ GRFWULQH WKH &RXUW VKRXOG QRW

LQWHUIHUH ZLWK DQ RQJRLQJ 6XSHULRU &RXUW SURFHHGLQJ GHIHQGDQW &66' LV non sui juris DQG

WKHUHIRUHFDQQRWEHVXHGEXWVXEVWLWXWLQJWKH'LVWULFWRI&ROXPELDDVWKHSURSHUGHIHQGDQWZRXOG

EH IXWLOH EHFDXVH SODLQWLII KDV IDLOHG WR VWDWH D SODXVLEOH FODLP IRU PXQLFLSDO OLDELOLW\ XQGHU 

86&WKHFRPSODLQWGRHVQRWDOOHJHDQ\ZURQJGRLQJE\GHIHQGDQW$JJLH5KRGHVDQG

0DJLVWUDWH-XGJH0HOHQGH]LVHQWLWOHGWRDEVROXWHLPPXQLW\IRUDFWLRQVWDNHQLQKHUMXGLFLDO

FDSDFLW\See 'HIV¶0RWDW



                                                       

              7KH&RXUWLQIRUPHGSODLQWLIIRQ1RYHPEHUDQGDJDLQRQ1RYHPEHUWKDW

LIKHGLGQRWILOHDWLPHO\UHVSRQVHWRHLWKHUPRWLRQWRGLVPLVVWKH&RXUWZRXOGWUHDWWKHPRWLRQV

DVFRQFHGHGDQGGLVPLVVWKHFDVH2UGHU>'NW@2UGHU>'NW@3ODLQWLIIILOHGDVLQJOH

RSSRVLWLRQRQ1RYHPEHU2SSWR0RWWR'LVPLVV>'NW@³3O¶V2SS´DQGERWK

GHIHQGDQWVUHSOLHG'HIV¶5HSO\LQ6XSSRI'HIV¶0RW>'NW@³'HIV¶5HSO\´'RQDOG

:LOOV5HSO\LQ6XSSRI:LOOV0RW>'NW@³:LOOV5HSO\´

              %HFDXVHWKH&RXUWFDQQRWKHDUWKHFDVHXQGHUWKHGRPHVWLFUHODWLRQVH[FHSWLRQWRIHGHUDO

FRXUWMXULVGLFWLRQDVZHOODVXQGHUWKHYounger DEVWHQWLRQGRFWULQHDQGWKH0DJLVWUDWH-XGJHLV

DEVROXWHO\ LPPXQH WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQV DQG GLVPLVV WKH FDVH IRU ODFN RI

VXEMHFWPDWWHUMXULVGLFWLRQ

                                                               %$&.*5281'

              3ODLQWLIILVDSDUW\WRDQRQJRLQJFKLOGVXSSRUWSURFHHGLQJLQ'&6XSHULRU&RXUWSee ([

WR'HIV¶0RW>'NW@³6XSHULRU&RXUW'RFNHW´2Q-XO\WKDWFRXUWGHWHUPLQHG

WKDWSODLQWLIIZDVWKHIDWKHURIDPLQRUFKLOGEDVHGRQJHQHWLFWHVWUHVXOWVId. DW1R$WWKH

VDPHKHDULQJ0DJLVWUDWH-XGJH0HOHQGH]HQWHUHGD7HPSRUDU\6XSSRUW2UGHUUHTXLULQJSODLQWLII

WRSD\SHUPRQWKLQFKLOGVXSSRUWId.DW1R

              3ODLQWLIIDOOHJHVWKDWKHZDVKHOGLQFRQWHPSWRIFRXUWE\0DJLVWUDWH-XGJH0HOHQGH]DQG

WKDWKHZDVWKHQMDLOHGDQG³IRUFHGWRHQWHULQWRDFRQWUDFWZLWK WKH FKLOG VXSSRUW HQIRUFHPHQW

SURJUDPYLD>D@>F@RXUWRUGHUHG'1$WHVWZKLFK>KH@GLGQ¶WFRQVHQWWR´&RPSODW$IWHUWKH




     'XHWRWKHSHUVRQDOQDWXUHRISDWHUQLW\SURFHHGLQJVWKH&RXUWGRHVQRWKDYHDFFHVVWRWKH
FXUUHQWYHUVLRQRIWKH6XSHULRU&RXUWGRFNHW2Q-XO\WKH&RXUWRUGHUHG&66'WRVXEPLW
DVWDWXVUHSRUWFRQILUPLQJWKDWWKHFDVHLVVWLOORQJRLQJ0LQ2UGHU-XO\2Q-XO\
GHIHQGDQWLQIRUPHGWKH&RXUWWKDWWKHFDVHLVVWLOOSHQGLQJDQGLWSURYLGHGWKH&RXUWZLWK
WKHPRVWUHFHQWYHUVLRQRIWKHGRFNHW6WDWXV5HSRUW>'NW@([WR6WDWXV5HSRUW>'NW
@
                                                                   

'1$ WHVW SODLQWLII FODLPV WKDW &66' LVVXHG DQ LQFRPH ZLWKKROGLQJ RUGHU ZLWKRXW D MXGLFLDO

VLJQDWXUHWRKLVHPSOR\HUGHIHQGDQW:LOOVId. 7KHFRPSODLQWDOOHJHVWKDWWKHRUGHULV³IUDXGXOHQW´

EHFDXVHLWUHTXLUHVKLPWRSD\SHUPRQWK³ZLWKRXW>KDYLQJ@LQTXLU>HG@>LQWRKLV@DELOLW\

WRSD\´Id. 

        'HVSLWHKLVDOOHJHGDWWHPSWVWRSXWDVWRSWRWKHZLWKKROGLQJRUGHU³YLDHPDLODQGID[HVDQG

WULSVGHOLYHULQJDGHSULYDWLRQRIULJKWVZDUQLQJWRWKHFKLOGVXSSRUWHQIRUFHPHQWDJHQF\´SODLQWLII

FODLPVWKDWGHIHQGDQW:LOOVFRQWLQXHV³WRVHQG>KLV@FRPSHQVDWLRQIRU>KLV@ODERUWRWKHZDJHZLWK

KROGLQJ>sic@XQLWDWWKHFKLOGVXSSRUWFROOHFWLRQDJHQF\´&RPSODW )XUWKHUSODLQWLIIDOOHJHV

WKDWKHKDVEHHQIDOVHO\ODEHOHGD³GHDGEHDWGDG´WKDWKLV³SXEOLFLPDJHKDVEHHQWDUQLVKHG´DQG

WKDWKHKDV³EHHQWKUHDWHQHGDQGWDUJHWHGDW>KLV@KRPHDQGDW>KLV@ZRUNSODFH´E\PHGLD³DVD

UHVXOW RI WKH FKLOG VXSSRUW HQIRUFHPHQW DJHQF>\¶V@ WDFWLFV WR HQIRUFH DQ XQIDLU DQG ELDV>HG@

FRQWUDFW´  Id. DW ±  7KH FRPSODLQW DOOHJHV WKDW WKLV ³>G@HIDPDWLRQ KDV QHJDWLYHO\ LPSDFWHG

>SODLQWLII¶V@SHUIRUPDQFHDW>KLV@MRE´DQGLWFDXVHGKLPWREHWHUPLQDWHGId. DW

                                      67$1'$5'2)5(9,(:

        ,QHYDOXDWLQJDPRWLRQWRGLVPLVVXQGHUHLWKHU5XOHERUEWKH&RXUWPXVW

³WUHDW WKH FRPSODLQW¶V IDFWXDO DOOHJDWLRQV DV WUXH DQG PXVW JUDQW SODLQWLII µWKH EHQHILW RI DOO

LQIHUHQFHVWKDWFDQEHGHULYHGIURPWKHIDFWVDOOHJHG¶´Sparrow v. United Air Lines, Inc.

)G'&&LULQWHUQDOFLWDWLRQVRPLWWHGTXRWLQJSchuler v. United States

)G'&&LUsee alsoAm. Nat’l Ins. Co. v. FDIC)G

'&&LUTXRWLQJThomas v. Principi)G'&&LU1HYHUWKHOHVV

WKH&RXUWQHHGQRWDFFHSWLQIHUHQFHVGUDZQE\WKHSODLQWLIILIWKRVHLQIHUHQFHVDUHXQVXSSRUWHGE\

IDFWVDOOHJHGLQWKHFRPSODLQWQRUPXVWWKH&RXUWDFFHSWSODLQWLII¶VOHJDOFRQFOXVLRQVBrowning

v. Clinton)G'&&LU



                                                     

,     6XEMHFW0DWWHU-XULVGLFWLRQ

        8QGHU 5XOH E WKH SODLQWLII EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ MXULVGLFWLRQ E\ D

SUHSRQGHUDQFHRIWKHHYLGHQFHSee Lujan v. Defs. of Wildlife86Shekoyan

v. Sibley Int’l Corp.)6XSSG''&)HGHUDOFRXUWVDUHFRXUWVRIOLPLWHG

MXULVGLFWLRQDQGWKHODZSUHVXPHVWKDW³DFDXVHOLHVRXWVLGHWKLVOLPLWHGMXULVGLFWLRQ´Kokkonen v.

Guardian Life Ins. Co. of Am.86see also Gen. Motors Corp. v. EPA

)G'&&LU³$VDFRXUWRIOLPLWHGMXULVGLFWLRQZHEHJLQDQGHQGZLWKDQ

H[DPLQDWLRQRIRXUMXULVGLFWLRQ´³>%@HFDXVHVXEMHFWPDWWHUMXULVGLFWLRQLVµDQ$UW>LFOH@,,,DV

ZHOODVDVWDWXWRU\UHTXLUHPHQWQRDFWLRQRIWKHSDUWLHVFDQFRQIHUVXEMHFWPDWWHUMXULVGLFWLRQ

XSRQDIHGHUDOFRXUW¶´Akinseye v. District of Columbia)G'&&LU

TXRWLQJIns. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee86

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV IRU ODFN RI MXULVGLFWLRQ XQOLNH ZKHQ GHFLGLQJ D

PRWLRQWRGLVPLVVXQGHU5XOHEWKHFRXUW³LVQRWOLPLWHGWRWKHDOOHJDWLRQVRIWKHFRPSODLQW´

Hohri v. United States)G'&&LUvacated on other grounds86

   5DWKHU ³D FRXUW PD\ FRQVLGHU VXFK PDWHULDOV RXWVLGH WKH SOHDGLQJV DV LW GHHPV

DSSURSULDWHWRUHVROYHWKHTXHVWLRQ>RI@ZKHWKHULWKDVMXULVGLFWLRQWRKHDUWKHFDVH´Scolaro v.

D.C. Bd. of Elections & Ethics)6XSSG''&FLWLQJHerbert v. Nat’l

Acad. of Scis.)G'&&LUsee also Jerome Stevens Pharms.Inc. v. FDA

)G'&&LU

,,    )DLOXUHWR6WDWHD&ODLP

       ³7RVXUYLYHD>5XOHE@PRWLRQWRGLVPLVVDFRPSODLQWPXVWFRQWDLQVXIILFLHQWIDFWXDO

PDWWHUDFFHSWHGDVWUXHWRµVWDWHDFODLPWRUHOLHIWKDWLVSODXVLEOHRQLWVIDFH¶´Ashcroft v. Iqbal

86TXRWLQJBell Atl. Corp. v. Twombly86,QIqbal



                                                    

WKH6XSUHPH&RXUWUHLWHUDWHGWKHWZRSULQFLSOHVXQGHUO\LQJLWVGHFLVLRQLQTwombly³)LUVWWKH

WHQHWWKDWDFRXUWPXVWDFFHSWDVWUXHDOORIWKHDOOHJDWLRQVFRQWDLQHGLQDFRPSODLQWLVLQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHVDPRWLRQWRGLVPLVV´Id.DW±FLWLQJTwombly86DW±

       $FODLPLVIDFLDOO\SODXVLEOHZKHQWKHSOHDGHGIDFWXDOFRQWHQW³DOORZVWKHFRXUWWRGUDZWKH

UHDVRQDEOHLQIHUHQFHWKDWWKHGHIHQGDQWLVOLDEOHIRUWKHPLVFRQGXFWDOOHJHG´Id.DWFLWLQJ

Twombly86DW³7KHSODXVLELOLW\VWDQGDUGLVQRWDNLQWRDµSUREDELOLW\UHTXLUHPHQW¶

EXWLWDVNVIRUPRUHWKDQDVKHHUSRVVLELOLW\WKDWDGHIHQGDQWKDVDFWHGXQODZIXOO\´Id.TXRWLQJ

Twombly  86 DW   $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D

³IRUPXODLFUHFLWDWLRQRIWKHHOHPHQWVRIDFDXVHRIDFWLRQ´id.TXRWLQJTwombly86DW

DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWVGRQRWVXIILFH´Id.FLWLQJTwombly86DW

       :KHQFRQVLGHULQJDPRWLRQWRGLVPLVVXQGHU5XOHEWKH&RXUWLVERXQGWRFRQVWUXH

DFRPSODLQWOLEHUDOO\LQWKHSODLQWLII¶VIDYRUDQGLWVKRXOGJUDQWWKHSODLQWLII³WKHEHQHILWRIDOO

LQIHUHQFHVWKDWFDQEHGHULYHGIURPWKHIDFWVDOOHJHG´Kowal v. MCI Commc’ns Corp.)G

'&&LUFLWLQJSchuler)GDW:KHUHWKHDFWLRQLVEURXJKWE\D

pro se SODLQWLII D GLVWULFW FRXUW KDV DQ REOLJDWLRQ ³WR FRQVLGHU KLV ILOLQJV DV D ZKROH EHIRUH

GLVPLVVLQJ D FRPSODLQW´ Schnitzler v. United States  )G   '& &LU  FLWLQJ

Richardson v. United States)G'&&LUEHFDXVHVXFKFRPSODLQWVDUHKHOG

³WROHVVVWULQJHQWVWDQGDUGVWKDQIRUPDOSOHDGLQJVGUDIWHGE\ODZ\HUV´Haines v. Kerner86

1HYHUWKHOHVVWKH&RXUWQHHGQRWDFFHSWLQIHUHQFHVGUDZQE\WKHSODLQWLIILIWKRVH

LQIHUHQFHVDUHXQVXSSRUWHGE\IDFWVDOOHJHGLQWKHFRPSODLQWQRUPXVWWKH&RXUWDFFHSWSODLQWLII¶V

OHJDOFRQFOXVLRQVSee Kowal)GDW,QUXOLQJXSRQDPRWLRQWRGLVPLVVIRUIDLOXUHWR



                                                      

VWDWHDFODLPDFRXUWPD\RUGLQDULO\FRQVLGHURQO\³WKHIDFWVDOOHJHGLQWKHFRPSODLQWGRFXPHQWV

DWWDFKHGDVH[KLELWVRULQFRUSRUDWHGE\UHIHUHQFHLQWKHFRPSODLQWDQGPDWWHUVDERXWZKLFKWKH

&RXUWPD\WDNHMXGLFLDOQRWLFH´Gustave-Schmidt v. Chao)6XSSG''&

FLWLQJEEOC v. St. Francis Xavier Parochial Sch.)G±'&&LU

                                                               $1$/<6,6

,           3ODLQWLII¶VVHFWLRQFODLPZLOOEHGLVPLVVHGIRUODFNRIVXEMHFWPDWWHUMXULVGLFWLRQ
              SXUVXDQWWRWKHGRPHVWLFUHODWLRQVH[FHSWLRQWRIHGHUDOFRXUWMXULVGLFWLRQ

              3ODLQWLII FODLPV WKDW KLV ULJKWV WR GXH SURFHVV HTXDO SURWHFWLRQ DQG DJDLQVW VHOI

LQFULPLQDWLRQXQGHUWKH&RQVWLWXWLRQZHUHYLRODWHGLQFRQWUDYHQWLRQRI86&ZKHQ

GHIHQGDQWVDOOHJHGO\MDLOHGKLPDQGIRUFHGKLPWRWDNHD'1$WHVWLPSOHPHQWHGWKHFKLOGVXSSRUW

RUGHU ZLWKRXW D MXGLFLDO VLJQDWXUH IDLOHG WR SURSHUO\ DVVHVV WKH DUUHDUDJH RI KLV FKLOG VXSSRUW

SD\PHQWV UHVXOWLQJ LQ KLV LQDELOLW\ WR SD\ WKH  PRQWKO\ SD\PHQW DQG JDUQLVKHG KLV

ZDJHVSee &RPSODW±8OWLPDWHO\SODLQWLII¶VODZVXLWVHHNVWRHQMRLQWKHHQIRUFHPHQWRI

KLVFKLOGVXSSRUWREOLJDWLRQVDQGRUWRKDYHWKRVHREOLJDWLRQVPRGLILHGRUUHFDOFXODWHGSee id.DW




       3ODLQWLIIDOOHJHVWKDWGHIHQGDQWVGHSULYHGKLP³RILQKHUHQWULJKWVWROLIHOLEHUW\SURSHUW\
DQGVDIHW\SXUVXDQFHRIKDSSLQHVV´&RPSODW+HDOVRFODLPVWKDWGHIHQGDQWV¶DFWLRQVDUH³D
YLRODWLRQ RI WKH ULJKW RI SDUHQWV XQGHU WKH GXH SURFHVV FODXVH RI WKH &RQVWLWXWLRQ¶V )RXUWHHQWK
$PHQGPHQWWRPDNHGHFLVLRQVFRQFHUQLQJWKHFDUHFXVWRG\DQGFRQWURORIWKHLUFKLOGUHQ´Id. DW
)XUWKHUSODLQWLIIFODLPVWKDW³>Q@RSHUVRQVKDOOEHGHQLHGWKHHTXDOSURWHFWLRQRIWKHODZV´DQG
WKDWKHZDVGHQLHGWKDWSURWHFWLRQZKHQKLV+9$&OLFHQVHZDVVXVSHQGHGDQGKLV³WD[HV>ZHUH@
LQWHUFHSWHGZLWKRXW>KLV@FRQVHQW´Id. DW)LQDOO\LQUHIHUHQFHWREHLQJ³IRUFHG´WRSURYLGHWKH
6XSHULRU &RXUW ZLWK D '1$ WHVW SODLQWLII DOOHJHV WKDW ³>Q@R SHUVRQ VKDOO EH FRPSHOOHG WR JLYH
WHVWLPRQ\ WHQGLQJ LQ DQ\ PDQQHU WR EH VHOILQFULPLQDWLQJ´  Id. DW   %HFDXVH WKH 'LVWULFW RI
&ROXPELD³LVDSROLWLFDOHQWLW\FUHDWHGE\WKHIHGHUDOJRYHUQPHQWLWLVVXEMHFWWRWKHUHVWULFWLRQVRI
WKH)LIWK$PHQGPHQWQRWWKH)RXUWHHQWK´Propert v. District of Columbia)G
Q'&&LU6LQFHSODLQWLIILVSURFHHGLQJpro se DQGWKH&RXUWPXVWKROGWKHFRPSODLQW
WR³OHVVVWULQJHQWVWDQGDUGV´Haines86DWWKH&RXUWZLOOFRQVWUXHSODLQWLII¶VFODLPVDV
DULVLQJXQGHUWKH)LIWK$PHQGPHQWRIWKH&RQVWLWXWLRQSee 86&RQVWDPHQG9³1RSHUVRQ
VKDOOEHFRPSHOOHGLQDQ\FULPLQDOFDVHWREHDZLWQHVVDJDLQVWKLPVHOIQRUEHGHSULYHGRIOLIH
OLEHUW\RUSURSHUW\ZLWKRXWGXHSURFHVVRIODZ´

                                                                  

  +RZHYHU WKH &RXUW ODFNV MXULVGLFWLRQ WR KHDU VXFK D FODLP XQGHU WKH GRPHVWLF UHODWLRQV

H[FHSWLRQWRIHGHUDOMXULVGLFWLRQ

        8QGHU WKH GRPHVWLF UHODWLRQV H[FHSWLRQ IHGHUDO FRXUWV GR QRW KDYH WKH ³SRZHU WR LVVXH

GLYRUFHDOLPRQ\DQGFKLOGFXVWRG\GHFUHHV´Ankenbrandt v. Richards86

RU WR GHWHUPLQH FKLOG VXSSRUW REOLJDWLRQV Bennett v. Bennett  )G   '& &LU

H[SODLQLQJWKDWWKHGRPHVWLFUHODWLRQVKLSH[FHSWLRQGLYHVWVDIHGHUDOFRXUWRIMXULVGLFWLRQ

RYHU³JUDQW>LQJ@DGLYRUFHGHWHUPLQ>LQJ@DOLPRQ\RUVXSSRUWREOLJDWLRQVRUUHVROY>LQJ@SDUHQWDO

FRQIOLFWVRYHUWKHFXVWRG\RIWKHLUFKLOGUHQ´7KDWLVEHFDXVHWKH³ZKROHVXEMHFWRIWKHGRPHVWLF

UHODWLRQVRIKXVEDQGDQGZLIHSDUHQWDQGFKLOGEHORQJVWRWKHODZVRIWKH6WDWHVDQGQRWWRWKH

ODZVRIWKH8QLWHG6WDWHV´Ankenbrandt86DWFLWLQJIn re Burrus86±

   $FFRUGLQJO\ WKH &RXUW PXVW GLVPLVV DQ\ FODLPV VHHNLQJ WR HQMRLQ RU PRGLI\

HQIRUFHPHQWRIWKHFKLOGVXSSRUWRUGHUSee Delaney v. District of Columbia)6XSSG

''&GLVPLVVLQJFODLPVVHHNLQJWRHIIHFWFKLOGVXSSRUWRUGHUVIRUODFNRIVXEMHFW




                                                    

PDWWHUMXULVGLFWLRQ7KHUHIRUHWKHVHFWLRQFODLPDJDLQVWGHIHQGDQWVZLOOEHGLVPLVVHGIRU

ODFNRIVXEMHFWPDWWHUMXULVGLFWLRQ



      7KHUH DUH RWKHU LQGHSHQGHQW JURXQGV WR GLVPLVV WKH VHFWLRQ  FODLP DJDLQVW HDFK
GHIHQGDQW'HIHQGDQW:LOOVPRYHGWRGLVPLVVWKHFRPSODLQWRQWKHEDVLVWKDWKHZDVQRWSODLQWLII¶V
HPSOR\HUDQGWKDWWKHFRPSODLQWIDLOHGWRVWDWHDFODLPDJDLQVWKLPXQGHU5XOHE:LOOV
0RW DW   7R VWDWH D FODLP XQGHU VHFWLRQ  D SODLQWLII ³PXVW DOOHJH WKDW VRPH SHUVRQ KDV
GHSULYHGKLPRIDIHGHUDOULJKW´DQG³WKDWWKHSHUVRQZKRKDVGHSULYHGKLPRIWKDWULJKWDFWHG´
³XQGHU FRORU RI DQ\ VWDWXWH RUGLQDQFHUHJXODWLRQFXVWRPRUXVDJHRUDQ\6WDWHRU7HUULWRU\´
Gomez v. Toledo86±TXRWLQJ86&$OWKRXJKVHFWLRQ
RUGLQDULO\GRHVQRWFUHDWHDFDXVHRIDFWLRQUHODWHGWRWKHFRQGXFWRISULYDWHSDUWLHVSULYDWHFRQGXFW
PD\EHGHHPHGWREH³XQGHUFRORURIVWDWHODZ´ZKHQLWLV³IDLUO\DWWULEXWDEOH´WRWKHVWDWHLugar
v. Edmondson Oil Co.  86     7KLV KDV EHHQ LQWHUSUHWHG WR LQFOXGH WZR
FLUFXPVWDQFHVZKHQSULYDWHSDUWLHV³FRQVSLUHZLWKVWDWHRIILFLDOVDQGZKHQWKH\ZLOOIXOO\HQJDJH
LQMRLQWDFWLYLW\ZLWKDVWDWHRULWVDJHQWV´Hoai v. Vo.)G'&&LU+HUH
ZKLOH SODLQWLII LQYRNHV WKH FRQFOXVRU\ SKUDVH ³XQGHU FRORU RI VWDWH ODZ´ WKH JUDYDPHQ RI KLV
FRPSODLQWDJDLQVWGHIHQGDQW:LOOVLVWKDW:LOOVKDVFRPSOLHGZLWKDQRUGHULVVXHGE\DFRXUWDQG
³FRQWLQXH>V@WRVHQGFRPSHQVDWLRQIRU>KLV@ODERUWRWKHZDJHZLWKKROGLQJ>sic@XQLWDWWKHFKLOG
VXSSRUWFROOHFWLRQDJHQF\´&RPSODW7KHVHDOOHJDWLRQVRIFRPSOLDQFHZLWKDFRXUWRUGHUGR
QRWJLYHULVHWRDSODXVLEOHFODLPRIDQ\³FRQVSLUDF\´RUWKDWKHLV³ZLOOIXOO\´HQJDJLQJLQ³MRLQW´
DFWLYLW\See Hoai)GDWXSKROGLQJGLVWULFWFRXUW¶VGLVPLVVDORIVHFWLRQFODLPV
IRUIDLOXUHWRDOOHJHDFRQVSLUDF\RUMRLQWDFWLRQZLWKWKHVWDWHDQGREVHUYLQJWKDW³PHUHUHFRXUVH
WRVWDWHRUORFDOFRXUWSURFHGXUHVGRHVQRWE\LWVHOIFRQVWLWXWHµMRLQWDFWLYLW\¶ZLWKWKHVWDWHVXIILFLHQW
WRVXEMHFWDSULYDWHSDUW\WROLDELOLW\´7KHUHIRUHWKH&RXUWFRQFOXGHVWKDWSODLQWLIIKDVIDLOHGWR
VWDWHDFODLPXQGHUVHFWLRQDJDLQVWGHIHQGDQW:LOOV
        &66'DUJXHVWKDWWKHVHFWLRQFODLPDJDLQVWLWVKRXOGEHGLVPLVVHGXQGHU5XOHE
EHFDXVHLWLVnon sui jurisDQGLWLVWKHUHIRUHQRWDSURSHUSDUW\'HIV¶0HPDW7KH&RXUW
DJUHHV³,WLVZHOOVHWWOHGWKDWDGHSDUWPHQWRUDJHQF\RIWKH'LVWULFWRI&ROXPELDFDQQRWVXHRUEH
VXHGLQLWVRZQQDPHLQWKHDEVHQFHRIDVWDWXWRU\SURYLVLRQWRWKDWHIIHFW´Whitehead v. D.C.
Child Support Servs. Div.  ) 6XSS G   ''&  GLVPLVVLQJ FRQVWLWXWLRQDO
FODLPVDJDLQVW&66'EHFDXVH&66'LVnon sui jurissee Braxton v. Nat’l Capital Hous. Auth.
$G'&³&DVHVLQWKLVMXULVGLFWLRQKDYHFRQVLVWHQWO\IRXQGWKDWERGLHV
ZLWKLQWKH'LVWULFWRI&ROXPELDJRYHUQPHQWDUHQRWVXDEOHDVVHSDUDWHHQWLWLHV´0RUHRYHUHYHQ
LIWKH&RXUWVXEVWLWXWHGWKH'LVWULFWRI&ROXPELDDVDSURSHUGHIHQGDQWWKHVHFWLRQFODLP
DJDLQVW LW ZRXOG VWLOO EH GLVPLVVHG EHFDXVH SODLQWLII¶V FRPSODLQW LV FRPSOHWHO\ GHYRLG RI DQ\
DOOHJDWLRQVRIDPXQLFLSDOSROLF\RUFXVWRPWKDWFDXVHGKLVLQMXU\See Monell v. Dep’t of Soc.
Servs.86±± Baker v. District of Columbia)G
'&&LU,QKLVRSSRVLWLRQSODLQWLIIPDLQWDLQVWKDW&66'5KRGHVDQG0DJLVWUDWH-XGJH
0HOHQGH] KDYH DQ XQFRQVWLWXWLRQDO ³PXQLFLSDO SROLF\´ RI ³KROG>LQJ@ >H@[ >S@DUWH FRQIHUHQFHV
KHDULQJVRU>R@UGHUVGHQ\LQJSDUHQWDOULJKWV RU SHUVRQDO OLEHUWLHV´  3O¶V 2SSDW :KLOHWKH
&RXUWPXVW³FRQVLGHU>SODLQWLII¶V@ILOLQJVDVDZKROHEHIRUHGLVPLVVLQJDFRPSODLQW´Schnitzler
)GDWFLWDWLRQRPLWWHGWKHVHDOOHJDWLRQVIDOOVKRUWRIDOOHJLQJDQ³µDIILUPDWLYHOLQN¶VXFK
WKDWDPXQLFLSDOSROLF\ZDVWKHµPRYLQJIRUFH¶EHKLQGWKHFRQVWLWXWLRQDOYLRODWLRQ´Baker
)GDWFLWDWLRQVRPLWWHG>&RQWLQXHGRQQH[WSDJH@
                                                               

,,          $OWHUQDWLYHO\WKH&RXUWKDVJURXQGVWRGLVPLVVSODLQWLII¶VVHFWLRQFODLPXQGHU
              WKHYoungerDEVWHQWLRQGRFWULQH

              3ODLQWLIIVHHNVLQMXQFWLYHUHOLHI³WRSXWDVWRSWRRQJRLQJLQFRPHZLWKKROGLQJV>sic@DQG

UHSHDWHGFRQGXFWWKDWYLRODWHV>KLV@ULJKWV´&RPSODW'HIHQGDQWVPDLQWDLQWKDWWKH&RXUWLV

UHTXLUHG WR DEVWDLQ IURP LQWHUIHULQJ ZLWK DQ RQJRLQJ SURFHHGLQJ LQ 6XSHULRU &RXUW XQGHU WKH

YoungerGRFWULQH'HIV¶0HPDW±7KH&RXUWDJUHHV

              3XWWLQJDVLGHWKHPHULWVRISODLQWLII¶VVHFWLRQFODLPWKHYoungerDEVWHQWLRQGRFWULQH

UHTXLUHVWKDW³H[FHSWXQGHUVSHFLDOFLUFXPVWDQFHV´DIHGHUDOFRXUWVKRXOGQRW³HQMRLQSHQGLQJVWDWH

SURFHHGLQJV´Younger v. Harris86see Huffman v. Pursue, Ltd.86

± H[WHQGLQJYounger WRSHQGLQJFLYLOVWDWHFRXUWSURFHHGLQJV7KH'LVWULFWRI

&ROXPELDLVFRQVLGHUHGDVWDWHIRUYoungerSXUSRVHVJMM Corp. v. District of Columbia 

)G'&&LU.7KHYounger GRFWULQHEDVHGXSRQSULQFLSOHVRIHTXLW\DQG

FRPLW\86DW±SUHFOXGHVIHGHUDOLQWHUYHQWLRQZKHUHWKUHHFULWHULDDUHPHWWKHUH

DUH RQJRLQJ VWDWH SURFHHGLQJV WKDW DUH MXGLFLDO LQ QDWXUH  WKH VWDWH SURFHHGLQJV LPSOLFDWH

LPSRUWDQWVWDWHLQWHUHVWVDQGWKHSURFHHGLQJVDIIRUGDQDGHTXDWHRSSRUWXQLW\WRUDLVHWKHIHGHUDO



        >&RQWLQXHGIURPSUHYLRXVSDJH@)XUWKHUGHIHQGDQWVDUJXHWKDWWRWKHH[WHQW5KRGHVLV
VXHGLQKHURIILFLDOFDSDFLW\XQGHUVHFWLRQWKHFODLPPXVWEHGLVPLVVHGXQGHU5XOHE
DVGXSOLFDWLYH'HIV¶0HPDW%HFDXVH³>D@VHFWLRQVXLWIRUGDPDJHVDJDLQVWPXQLFLSDO
RIILFLDOV LQ WKHLU RIILFLDO FDSDFLWLHV LV    HTXLYDOHQW WR D VXLW DJDLQVW WKH PXQLFLSDOLW\ LWVHOI´
Atchinson v. District of Columbia)G'&&LUWKH&RXUWFRQFOXGHVWKDWWKLV
LVDQRWKHULQGHSHQGHQWJURXQGVWRGLVPLVVWKLVFODLPDJDLQVWGHIHQGDQW5KRGHV
        )LQDOO\ZKLOHWKH2IILFHRIWKH$WWRUQH\*HQHUDODFNQRZOHGJHVWKDWLWGRHVQRWUHSUHVHQW
0DJLVWUDWH-XGJH0HOHQGH]LWDUJXHVWKDW³'LVWULFWODZGRHVQRWVXSSRUW>S@ODLQWLII¶VFODLPDJDLQVW
>KHU@EHFDXVHVKHKDVDEVROXWHLPPXQLW\IRUDQ\DFWLRQVWDNHQLQKHUMXGLFLDOFDSDFLW\´'HIV¶
0RWDWQ'HIV¶0HPDW±'HIHQGDQW0HOHQGH]KDVQRWHQWHUHGDQDSSHDUDQFHLQWKLV
FDVHDQGLWLVXQFOHDULIVKHKDVEHHQSURSHUO\VHUYHGSee $IIRI0DLOLQJ>'NW@%XWWKHODZ
LVFOHDUWKDWMXGJHVDUHHQWLWOHGWRDEVROXWHLPPXQLW\IURPODZVXLWVWKDWDULVHRXWRIWKHSHUIRUPDQFH
RIMXGLFLDOIXQFWLRQVForrester v. White86±3ODLQWLII¶VFODLPDJDLQVW
0DJLVWUDWH -XGJH 0HOHQGH] UHODWHV WR WKH DOOHJHGO\ XQODZIXO '1$ WHVWDQG WKHLVVXDQFH RI WKH
FKLOG VXSSRUW RUGHU PDWWHUV XQGHUWDNHQ E\ WKH 0DJLVWUDWH -XGJH LQ KHU MXGLFLDO FDSDFLW\
7KHUHIRUHDQ\FODLPDJDLQVWKHUUHODWHGWRWKLVFRQGXFWLVEDUUHG
                                                               

FODLPVBridges v. Kelly)G'&&LUFLWLQJHoai v. Sun Ref. Mktg. Co.

)G'&&LU([WUDRUGLQDU\FLUFXPVWDQFHVPD\DOORZDIHGHUDOFRXUWWR

LQWHUYHQH ZKHQ WKH VWDWH DFWLRQ ZDV EURXJKW LQ EDG IDLWK RU ZKHUH D VWDWH VWDWXWH LV IODJUDQWO\

XQFRQVWLWXWLRQDOJMM Corp.)GDWFLWLQJYounger86DW±

        3ODLQWLII¶VVXLWPHHWVWKHFULWHULDIRUYoungerDEVWHQWLRQ)LUVWSODLQWLIILVVXEMHFWWRDQ

RQJRLQJ FKLOG VXSSRUW RUGHU ZKLFK LV WR EH PRQLWRUHG E\ WKH '& 6XSHULRU &RXUW DQG LV

FRQVLGHUHG ³DQ RSHQ FDVH WKDW GRHV QRW WHUPLQDWH XQWLO WKH FKLOG VXSSRUW RUGHU LV ILQDOO\

GLVFKDUJHG´Delaney)6XSSGDWFLWLQJDixon v. Kuhn)$SS¶[G&LU

 see also Whitehead  ) 6XSS G DW  XVLQJ WKH Younger GRFWULQH WRGLVPLVV WKH

SODLQWLII¶VFODLPVWKDWWKHJDUQLVKPHQWRIKLVZDJHVWRSD\DQRQJRLQJFKLOGVXSSRUWRUGHUZDV

XQODZIXO  6HFRQG VWDWHV KDYH D UHFRJQL]HG LQWHUHVW LQ ³RUGHULQJ DQG HQIRUFLQJ FKLOG VXSSRUW

REOLJDWLRQV´Delaney)6XSSGDWFLWDWLRQRPLWWHGsee also Ankenbrandt86

DW±UHFRJQL]LQJWKDW³VWDWHFRXUWVDUHPRUHHPLQHQWO\VXLWHGWRZRUNRQ´GLYRUFHDOLPRQ\

DQGFKLOGFXVWRG\GHFUHHV³WKDQDUHIHGHUDOFRXUWVZKLFKODFNWKHFORVHDVVRFLDWLRQZLWKVWDWHDQG

ORFDOJRYHUQPHQWRUJDQL]DWLRQVGHGLFDWHGWRKDQGOLQJLVVXHVWKDWDULVHRXWRIFRQIOLFWVRYHU´WKRVH

VXEMHFWV7KLUGSODLQWLIIKDVDQDGHTXDWHRSSRUWXQLW\WRUDLVHKLVFRQVWLWXWLRQDOFODLPVLQ6XSHULRU

&RXUWSee JMM Corp.)GDWKROGLQJWKDWWKHSODLQWLIIKDGDIDLURSSRUWXQLW\WRUDLVH

FRQVWLWXWLRQDOFODLPVDVGHIHQVHVLQWKHVWDWHFRXUWSURFHHGLQJWhitehead)6XSSGDW

³)LQDOO\>S@ODLQWLIIFDQEULQJKLVGXHSURFHVVFKDOOHQJHEHIRUHWKH6XSHULRU&RXUWDVDGHIHQVHLQ

DQ\SURFHHGLQJWRHQIRUFHKLVFKLOGVXSSRUWREOLJDWLRQV´ Delaney)6XSSGDWVDPH





            +HDOVRKDVWKHRSSRUWXQLW\WRUHTXHVWDUHYLHZRIKLVFKLOGVXSSRUWRUGHUDWDQ\WLPHSee
&)5E

                                                      

              )LQDOO\QRH[WUDRUGLQDU\FLUFXPVWDQFHVH[LVWWRZDUUDQWWKHUHOLHISODLQWLIIVHHNV3ODLQWLII

GRHVQRWDOOHJHWKDWGHIHQGDQWVDFWHGLQEDGIDLWKRULQDKDUDVVLQJPDQQHUQRUGRHVKHFODLPWKDW

7LWOH,9'RIWKH6RFLDO6HFXULW\$FWsee 86&et seq.ZKLFKVXSSOLHVWKHHQIRUFHPHQW

PHFKDQLVP IRU FKLOG VXSSRUW REOLJDWLRQV LV ³IODJUDQWO\ XQFRQVWLWXWLRQDO´  )XUWKHU DV DQRWKHU

FRXUWLQWKLVGLVWULFWKDVREVHUYHG³>Q@RH[WUDRUGLQDU\FLUFXPVWDQFHVH[LVWWRZDUUDQWHTXLWDEOH

UHOLHIVLQFHFKLOGVXSSRUWRUGHUVLQWKH'LVWULFWRI&ROXPELDDUHµURXWLQHO\DQGSURSHUO\HQIRUFHG

E\ZDJHZLWKKROGLQJ¶´Whitehead)6XSSGDWFLWDWLRQRPLWWHG

              7KHUHIRUH WR WKH H[WHQW WKH FRPSODLQW DVNV WKH &RXUW WR LQWHUYHQH LQ WKH SHQGLQJ '&

6XSHULRU&RXUWPDWWHUWKH&RXUWZLOOQRWGRVRDQGWKHVHFWLRQFODLPZLOOEHGLVPLVVHGIRU

ODFNRIVXEMHFWPDWWHUMXULVGLFWLRQ

                                                               &21&/86,21

              )RUWKHIRUHJRLQJUHDVRQVGHIHQGDQWV¶PRWLRQVWRGLVPLVVZLOOEHJUDQWHG

              $VHSDUDWHRUGHUZLOOLVVXH





                                                                 $0%(50$1-$&.621
                                                                 8QLWHG6WDWHV'LVWULFW-XGJH

'$7(-XO\



      3ODLQWLII¶VRQO\DOOHJDWLRQZLWKUHJDUGWR³7LWOH'´RIWKHVWDWXWHLVWKDWLW³ZDVQRWHQDFWHG
LQWRSRVLWLYHODZDQGWKHUHIRUHLPSRVHVQRREOLJDWLRQRQDQ\RQHZKRGRHVQRWYROXQWHHUWREH
VXEMHFWWRLW´&RPSODW

      7R WKH H[WHQW DQ\ VWDWH ODZ GHIDPDWLRQ FODLP UHPDLQV DJDLQVW DQ\ GHIHQGDQW WKH &RXUW
FKRRVHV LQ LWV GLVFUHWLRQ QRW WR H[HUFLVH VXSSOHPHQWDO MXULVGLFWLRQ RYHU LW QRZ WKDW DOO IHGHUDO
FODLPVRYHUZKLFKLWKDGRULJLQDOMXULVGLFWLRQKDYHEHHQGLVPLVVHGSee 86&F
³7KHGLVWULFWFRXUWVPD\GHFOLQHWRH[HUFLVHVXSSOHPHQWDOMXULVGLFWLRQRYHUDFODLPLIWKH
GLVWULFWFRXUWKDVGLVPLVVHGDOOFODLPVRYHUZKLFKLWKDVRULJLQDOMXULVGLFWLRQ´